Exhibit 10.3

AMENDMENT NO. 2

TO THE

MATTEL, INC. DEFERRED COMPENSATION AND PIP EXCESS PLAN (POST-2004)

WHEREAS, Mattel, Inc. (“Mattel”) maintains the Mattel, Inc. Deferred
Compensation and PIP Excess Plan (Post-2004), effective as of January 1, 2005
(the “Plan”);

WHEREAS, pursuant to Section 9.10(a) of the Plan, the Board of Directors of
Mattel (the “Board”) or the Compensation Committee thereof has the right to
amend the Plan in whole or in part from time to time, provided, that no such
action shall cancel or reduce the amount of a Plan participant’s previously
vested accrued benefits; and

WHEREAS, the Compensation Committee desires to amend the Plan to cause certain
amounts payable under the Plan to be subject to the Mattel, Inc. Compensation
Recovery Policy.

NOW, THEREFORE, pursuant to Section 9.10(a) of the Plan, the Plan is hereby
amended, effective as of August 29, 2013, as follows:

1. A new Article X shall be added as follows:

“ARTICLE X.

COMPENSATION RECOVERY POLICY

Notwithstanding any provision in this Plan to the contrary, amounts paid or
payable under this Plan shall be subject to the terms and conditions of the
Mattel, Inc. Compensation Recovery Policy, as may be amended from time to time
(the “Compensation Recovery Policy”), to the extent applicable (including by
reason of such amounts being calculated or determined by reference to an
underlying amount or payment that is subject to the Compensation Recovery
Policy).”

2. Affected Participant Consent. This Amendment No. 2 is subject to the consent
of each Plan participant who is subject to the Compensation Recovery Policy and
participates in the Plan as of August 29, 2013 (each, an “Affected
Participant”). To the extent that any such Affected Participant does not consent
to this Amendment No. 2, the provisions of this Amendment No. 2 shall not apply
to such Affected Participant.

3. Ratification and Confirmation. Except as specifically amended hereby, the
Plan is hereby ratified and confirmed in all respects and remains in full force
and effect.

4. Governing Law. This Amendment No. 2 shall be governed by, and construed in
accordance with, the laws of the State of California without regard to
principles of conflict of laws.

5. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment No. 2.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mattel has caused this Amendment No. 2 to be executed,
effective as of August 29, 2013.

 

MATTEL, INC. By:   /s/ Alan Kaye Name:   Alan Kaye Title:   Executive Vice
President, Chief Human Resources Officer Dated:   September 3, 2013